Exceptions overruled. In this action of tort the plaintiff excepted to the direction of a verdict for the defendant. It could be found that in the late afternoon of January 28, 1956, the plaintiff was a customer in the defendant’s store in Belmont and while leaving from a rear vestibule leading to a parking lot slipped on a wet paper bag, fell and was injured. She testified that the bag was “dirty” and “grayish” and that she noticed that where she had “skidded” it was dry and the rest of it (presumably *777the vestibule) was wet. The evidence was insufficient to warrant a finding that the bag had been in the vestibule for such length of time that the defendant in the exercise of ordinary care should have known of it and was negligent in failing to remove it. Caro v. F. W. Woolworth Co., ante, 155. See Johnson v. Warner Bros. Circuit Management Corp. 301 Mass. 348.
John Landfield, (Gerald Gray with him,) for the plaintiff.
W. Lloyd Allen, for the defendant.